Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): February 6, 2007 RADIAN GROUP INC. (Exact name of registrant as specified in its charter) Delaware 1-11356 23-2691170 (State or other (Commission File Number) (IRS Employer jurisdiction of Identification No.) incorporation) 1601 Market Street 19103 Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (215) 231-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨
